Citation Nr: 1732310	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse 
ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from June 1961 to June 1964. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records and other documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claim for bilateral hearing loss was denied in a December 1994 rating decision. The Veteran did not perfect an appeal of this rating decision.

2. New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3. The Veteran's currently diagnosed bilateral hearing loss disability had its onset during the Veteran's period of active service and is etiologically related to his in-service incident.

4. The Veteran's currently diagnosed tinnitus had its onset during the Veteran's period of active service and is etiologically related to his in-service incident.


CONCLUSIONS OF LAW

1. The December 1994 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. §7105  (West 2014); 38 C.F.R. § 20.302 (b) (2016).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156  (2016).

3. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision to grant the service connection claims on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims are moot.

Law and Analysis 

	1. Claim to reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source. 38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a December 1994 rating decision, the RO denied service connection because the records were negative for a finding or diagnosis of hearing loss during the Veteran's period of active military service. The Veteran did not perfect an appeal of this issue. The Veteran filed a notice of disagreement in January 1995 which was not filed within one year of the date the notice of the rating decision was provided. Thereafter, no communication from the Veteran was received until 20ll. The rating decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the December 1994 decision included service treatment records (STRs).  

Evidence submitted after the 1994 decision includes 1) the September 2011 VA examination and 2) the Veteran's February 2017 Board hearing transcript. 

The Board finds that new and material evidence has been presented. The evidence, including the Veteran's lay testimony, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim specifically evidence of continuity of symptoms related to the Veteran's period of active service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

	2. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type. See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service. Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts is etiologically related to an in-service incident.  He specifically claims that he developed hearing loss and tinnitus during his active service when a Howitzer was fired next to him and that his auditory pathology has continued to worsen since then. February 2017 Hearing Transcript. 

The Veteran's service treatment records (STRs) show that while in service, the Veteran was treated for hearing loss. A November 1961 notes the Veteran's report that he was standing too close to a Howitzer when firing and that he could not hear. 

In September 2011, the Veteran was afforded a VA audiology examination. The audiologist indicated that the Veteran's VA claims file was reviewed.  A diagnosis of bilateral sensorineural hearing loss and tinnitus was provided. The audiologist opined that the Veteran's hearing loss was not at least likely as not caused by or a result of an event in military service. Regarding the right ear, the audiologist opined that because the Veteran's separation exam from 1964 indicated that hearing was within normal limits and there was no frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity, it could be stated that the Veteran's current right ear hearing loss was less likely as not due to noise exposure in military. Regarding the left ear, the audiologist opined that the Veteran's enlistment examination from 1961 indicated hearing was normal based on the veteran's ability to hear whispered speech. The audiologist stated the examinations from 1964 indicated a mild disabling degree of loss present at the left ear. However, the audiologist opined that it was not possible to rule out the presence of hearing loss by means of a whisper test. The audiologist opined that given this, it could be stated that a disabling degree of hearing loss was present at the end of the Veteran's time in service, yet whether or not the hearing loss due was due to military noise exposure could not be indicated without resort to mere speculation. 

Regarding tinnitus, the audiologist noted the Veteran's report that he had constant bilateral tinnitus noted over the past 10 years. The audiologist also noted that it was likely present before that time but not as noticeable. The audiologist opined that it was less likely than not caused by or a result of military noise exposure given its late date of reported onset. The Board notes that the VA audiologist did not document any other reports or history by the Veteran or references to the in-service incident. 

The Audiometric testing results performed at the September 2011 VA examinations showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
55
60
70
65
62
Left Ear
55
80
75
65
69

The audiologist indicated that the Veteran's speech discrimination score was 82 percent bilaterally. 

The September 2011 VA examination and opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus is inadequate for adjudication purposes.  A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion. Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiner does not appear to have considered the Veteran's reports of in-service hearing loss and tinnitus due to the in-service incident as evidenced in the STR. Furthermore, the examination does not contain reports elicited from the Veteran.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

In February 2017, the Veteran attended a hearing before the Board. The Veteran reported that while on a fire mission in-service, he was standing beside the Howitzer gun without hearing protection when it was fired. The Veteran testified that subsequently he could not hear for about three or four hours and he went to sick hall. The Veteran stated that his hearing became a problem at the time and has become weaker. The Veteran stated that he noticed his hearing loss in the year after discharge. The Veteran's spouse testified that for over 30 years, the Veteran's hearing has gradually worsened. Regarding his tinnitus, the Veteran reported that his tinnitus was present at the time of the incident. The Veteran reported that since the firing mission, the ringing has never subsided. Additionally, the Veteran clarified that at the September 2011 VA examination, he had reported that his tinnitus had become worse ten year prior.  

Based on the foregoing, the evidence demonstrates that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  First, the Veteran has current diagnoses of tinnitus and bilateral sensorineural hearing loss for VA purposes. 38 C.F.R. § 3.385 (2015). Second, the evidence demonstrates that the Veteran had an in-service injury or event as noted by the November 1961 STR.  Third, the Veteran has competently and credibly testified that he first experienced hearing loss and tinnitus in service and that such symptomatology has continued thereafter. The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for bilateral hearing loss and tinnitus are met.  8 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


